Exhibit 10.1

 

Execution Version

 

DATED OCTOBER 9, 2018

 

 

ISSUER

 

WPC EUROBOND B.V.

 

GUARANTOR

 

W. P. CAREY INC.

 

PAYING AGENT

 

ELAVON FINANCIAL SERVICES DAC, UK BRANCH

 

TRANSFER AGENT

 

U.S. BANK NATIONAL ASSOCIATION

 

REGISTRAR

 

U.S. BANK NATIONAL ASSOCIATION

 

- AND -

 

TRUSTEE

 

U.S. BANK NATIONAL ASSOCIATION

 

AGENCY AGREEMENT

 

relating to Notes issued under an

Indenture dated NOVEMBER 8, 2016

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on OCTOBER 9, 2018

 

BETWEEN:

 

(1)                                 WPC EUROBOND B.V., Dutch private company
with limited liability (besloten vennotschap met beperkte aansprakelijkhed) with
its corporate seat in Amsterdam, the Netherlands and office address at
Strawinskylaan 741, Tower C, 7th Floor, 1077 XX Amsterdam, the Netherlands,
registered with the Trade Register under number 67078028 (the “Issuer”);

 

(2)                                 W. P. CAREY INC., a Maryland corporation
with its main office at 50 Rockefeller Plaza, New York, New York (the
“Guarantor”);

 

(3)                                 ELAVON FINANCIAL SERVICES DAC, a designated
activity company registered in Ireland with the Companies Registration Office,
registered number 418442, with its registered office at Building 8, Cherrywood
Business Park, Loughlinstown, Dublin 18, D18 W319, Ireland, acting through its
UK Branch (registered number BR009373) from its offices at 125 Old Broad Street,
Fifth Floor, London EC2N 1AR under the trade name U.S. Bank Global Corporate
Trust Services, as Paying Agent (the “Paying Agent” which expression shall
include any successor paying agent appointed in accordance with this Agreement);

 

(4)                                 U.S. BANK NATIONAL ASSOCIATION, a national
banking association chartered under the federal laws of the United States of
America  located at 60 Livingston Avenue, St. Paul, Minnesota, as Transfer
Agent  (the “Transfer Agent” which expression shall include any successor
transfer agent appointed in accordance with this Agreement);

 

(5)                                 U.S. BANK NATIONAL ASSOCIATION, a national
banking association chartered under the federal laws of the United States of
America  located at  60 Livingston Avenue, St. Paul, Minnesota, as Registrar
(the “Registrar” which expression shall include any successor registrar
appointed in accordance with this Agreement); and

 

(6)                                 U.S. BANK NATIONAL ASSOCIATION, a national
banking association chartered under the federal laws of the United States of
America located at 60 Livingston Avenue, St. Paul, Minnesota, as Trustee (the
“Trustee”).

 

WHEREAS:

 

(A)       The Issuer has agreed to issue €500,000,000 aggregate principal amount
2.250% senior notes due 2026 (the “Notes”, which term shall include the related
Guarantee (as defined in the Indenture)).

 

(B)       The Notes are to be constituted by that certain Indenture, dated as of
November 8, 2016 (the “Base Indenture”), between the Issuer, the Guarantor and
the Trustee, as supplemented by a supplemental indenture to be dated as of
October 9, 2018, between the Issuer, the Guarantor and the Trustee (the
“Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”), as set out in Appendix 1.

 

(C)       The Issuer hereby appoints the Paying Agent, the Transfer Agent and
the Registrar in accordance with the terms of this Agreement and the Indenture.

 

IT IS AGREED:

 

1.                                     INTERPRETATION

 

1.1                              Unless the context otherwise requires:

 

1.2                              References in this Agreement to the payment of
principal or interest in respect of any Note shall be deemed to include any
Additional Amounts (as defined in the Indenture) which may become payable in
respect thereof pursuant to the Notes and the Indenture.

 

1

--------------------------------------------------------------------------------


 

1.3                              All references in this Agreement to an
agreement, instrument or other document (including this Agreement, the Indenture
and the Notes) shall be construed as a reference to that agreement, instrument
or document as the same may be amended, modified, varied, supplemented or
novated from time to time.

 

1.4                              Except as specifically set forth in this
Agreement, this Agreement is for the exclusive benefit of the parties to this
Agreement and their respective permitted successors, and shall not be deemed to
give, either expressly or implicitly, any legal or equitable right, remedy, or
claim to any other entity or person whatsoever.

 

2.                                     APPOINTMENT OF THE REGISTRAR

 

2.1                              The Issuer hereby appoints the Registrar, and
the Registrar hereby agrees to act at its specified office as registrar in
relation to the Notes in accordance with the provisions of this Agreement and
the Indenture and upon the terms and subject to the conditions contained in this
Agreement and the Indenture.

 

2.2                              On the date of this Agreement, the Registrar
shall provide to the Paying Agent a complete and correct copy of the register
maintained by the Registrar in respect of the holders of Notes and the
outstanding principal amount of Notes held by each holder of Notes.

 

2.3                              The Registrar shall from time to time provide
to the Paying Agent a complete and correct copy of the register of Notes
maintained by it as soon as reasonably practicable following any transfer or
exchange of any Notes, and promptly on request therefor by the Paying Agent.

 

2.4                              The Paying Agent shall be entitled to treat as
conclusive the most recent copy of the register provided to it by the Registrar
in accordance with this Agreement.

 

3.                                     APPOINTMENT OF THE TRANSFER AGENT

 

3.1                              The Transfer Agent is hereby appointed as the
agent of the Issuer, to act as Transfer Agent for the purposes specified in this
Agreement, the Indenture and the Notes, including, inter alia, completing,
authenticating, holding and delivering Notes, upon the terms and subject to the
conditions specified herein, the Indenture and in the Notes, and the Transfer
Agent hereby accepts such appointment.

 

4.                                     APPOINTMENT OF PAYING AGENT

 

4.1                              The Issuer hereby appoints the Paying Agent,
and the Paying Agent hereby agrees, to act at its specified office as paying
agent in relation to the Notes in accordance with the provisions of this
Agreement and the Indenture and upon the terms and subject to the conditions
contained in this Agreement and the Indenture.

 

4.2                              The Paying Agent is appointed hereunder for the
purposes of:

 

(a)                                paying sums due on the Notes referred to in
Section 1001 of the Base Indenture and Section 302 and Section 303 of the
Supplemental Indenture;

 

(b)                                fulfilling the following responsibilities
with respect to any Notes issued in fully-registered global form (the “Global
Notes”) and kept by the common safe-keeper for the Clearing Systems (as such
term is defined in the Supplemental Indenture) in accordance with applicable
safekeeping procedures under Section 301(1) of the Supplemental Indenture.

 

(i)                                    The Paying Agent will inform the Clearing
Systems, through the common service provider (the “CSP”) appointed by the
Clearing Systems to service the Global Notes, of the initial issue outstanding
amount (“IOA”) for the Notes on or prior to the applicable closing date.

 

2

--------------------------------------------------------------------------------


 

(ii)                                 If any event occurs that requires an
increase or decrease on the records that Euroclear Bank SA/NV, at its successors
as operator of the Euroclear system or Clearstream Banking, S.A. and its
successors hold for its customers to reflect such customers’ beneficial interest
in any Global Note, the Paying Agent will promptly provide details of the amount
of such increase or decrease, together with a description of the event that
requires it, to the Clearing Systems (through the CSP) to ensure that the
records of the Clearing Systems reflecting the IOA of the Notes remain at all
times accurate.

 

(iii)          The Paying Agent will at least once every month perform a
reconciliation process with the Clearing Systems (through the CSP) with respect
to the IOA for the Notes and will promptly inform the Clearing Systems (through
the CSP) of any discrepancies.

 

(iv)                             The Paying Agent will promptly assist the
Clearing Systems (through the CSP) in resolving any discrepancy identified in
the records reflecting the IOA of the Notes.

 

(v)                                The Paying Agent will promptly provide to the
Clearing Systems (through the CSP) details of all amounts paid under the Notes.

 

(vi)          The Paying Agent will promptly provide to the Clearing Systems
(through the CSP) notice of any changes to the Notes that will affect the amount
of, or date for, any payment due under the Notes.

 

(vii)         The Paying Agent will promptly provide to the Clearing Systems
(through the CSP) copies of all notices in its possession that are given by or
on behalf of the Issuer to the holders of the Notes.

 

(viii)        The Paying Agent will promptly pass on to the Issuer or the
Guarantor, as applicable, all communications it receives from the Clearing
Systems directly or through the CSP relating to the Notes.  Any such notice
shall be deemed to have been conclusively given by being sent to the Issuer and
the Guarantor in accordance with the terms of Section 105 of the Original
Indenture.

 

(ix)                             The Paying Agent will promptly notify the
Clearing Systems (through the CSP) of any failure by the Issuer or the
Guarantor, as applicable, to make any payment or delivery due under the Notes
when due; and

 

(c)                                 otherwise fulfilling its duties and
obligations as set out in this Agreement and the Indenture.

 

5.                                     PAYMENT

 

Subject always to the Indenture and, in particular, any restrictions on the
Issuer, or the Guarantor, as applicable, following delivery of a notice of an
Event of Default:

 

(a)                                The Issuer or the Guarantor, as applicable,
shall, not later than 10:00 am (London time) on the Business Day prior to which
any payment in respect of the Notes becomes due, pay to such account of the
Paying Agent as the Paying Agent shall specify in Euros in immediately available
funds on each due date for the payment of principal and/or interest and/or other
amounts referred to in Section 1001 of the Base Indenture and Section 302 and
Section 303 of the Supplemental Indenture in respect of the Notes, an amount
sufficient (together with any funds then held by the Paying Agent and available
for the purpose) to pay all principal and interest and/or other amounts referred
to in Section 1001 of the Base Indenture and Section 302 and Section 303 of the
Supplemental Indenture due in respect of the Notes on such date; provided that
if any such date is not a Business Day such payment shall be made on the next
succeeding date which is a Business Day. As used in this Agreement, “Business
Day” shall have the meaning as set forth in the Notes.

 

3

--------------------------------------------------------------------------------


 

(b)                                The Issuer hereby authorises and directs the
Paying Agent from funds so paid to the Paying Agent to make payment of all
amounts due on the Notes in accordance with the terms of the Notes, the
Indenture and the provisions of this Agreement. If any payment provided for in
clause 5(a) is after the date specified therein but otherwise in accordance with
the provisions of this Agreement, the Paying Agent shall nevertheless make
payments in respect of the Notes as aforesaid following receipt by the Paying
Agent of such payment.

 

(c)                                 If the Paying Agent has not, on the date on
which any payment is due to be made to the Paying Agent pursuant to clause 5(a),
received the full amount payable in respect thereof on such date but receives
such full amount later, together with accrued interest (if any) in accordance
with the Indenture, it shall forthwith so notify the Issuer, the Guarantor and
the Trustee. Unless and until the full amount of any such principal or interest
payment has been made to it, the Paying Agent shall not be bound to make such
payments.

 

(d)                                Without prejudice to clause 5(b), if the
Paying Agent pays out on or after the due date therefor (other than as a result
of its own gross negligence or wilful misconduct) to persons entitled thereto,
or becomes liable to pay out, any amounts on the assumption (which is not
negated by reasonable evidence to the contrary) that the corresponding payment
by the Issuer or the Guarantor, as applicable, has been or shall be made, the
Issuer or the Guarantor, as applicable, shall on demand reimburse the Paying
Agent for the relevant amount, and pay interest to the Paying Agent on such
amount from (and including) the date on which it is paid out to (but excluding)
the date of reimbursement at the rate per annum equal to the cost to the Paying
Agent of funding the amount paid out, as certified by the Paying Agent and
expressed as a rate per annum.

 

(e)                                 Payment of only part of the amount payable
in respect of a Note may only be made at the discretion of the relevant
Noteholder(s) (except as the result of a withholding or deduction for or on
account of any taxes permitted by the Indenture). If at any time a Paying Agent
makes a partial payment in respect of any Note presented to it, it shall inform
the Registrar of the same such that the Registrar may record the same on the
register of Notes.

 

6.                                     REPAYMENT

 

Any sums paid by, or by arrangement with the Issuer, to the Paying Agent
pursuant to the terms of this Agreement shall not be required to be repaid to
the Issuer or the Guarantor unless and until the Notes in respect of which such
sums were paid shall have been purchased or redeemed pursuant to the terms of
the Indenture and cancelled, but in any of these events the Paying Agent shall
(provided that all other amounts due under this Agreement shall have been duly
paid) upon written request by the Issuer forthwith repay to the Issuer or the
Guarantor, as applicable, sums equivalent to the amounts which would otherwise
have been payable on the relevant Notes together with any fees previously paid
to the Paying Agent in respect of such Notes. Notwithstanding the foregoing, the
Paying Agent shall not be obliged to make any repayment to the Issuer or the
Guarantor, as applicable, so long as any amounts which under this Agreement
should have been paid to or to the order of the Paying Agent by the Issuer or
the Guarantor, as applicable, shall remain unpaid. The Paying Agent shall not,
however, be otherwise required or entitled to repay any sums properly received
by it under this Agreement.

 

7.                                     PREPAYMENT; NOTICE OF WITHHOLDING OR
DEDUCTION

 

7.1                              The Issuer or the Guarantor shall provide to
the Paying Agent a copy of all notices of prepayment delivered under the
Indenture in respect of the Notes that it serves on the holders of the Notes
including, without limitation, details of the date(s) on which such prepayments
in respect of the Notes are to be made, all amounts required to be paid by the
Issuer or the Guarantor in respect thereof in accordance with the Indenture and
the manner in which such prepayment shall be effected.

 

4

--------------------------------------------------------------------------------


 

7.2                              If:

 

(a)                                the Issuer or the Guarantor, in respect of
any payment; or

 

(b)                                the Paying Agent, in respect of any payment
of principal of or any premium or interest on the Notes,

 

is required to withhold or deduct any amount for or on account of Tax,

 

(c)                                 the Issuer or the Guarantor shall give
notice thereof to the Paying Agent and the Trustee as soon as it becomes aware
of such requirement and shall give to the Paying Agent such information as the
Paying Agent requires to enable it to make such deduction or withholding; and

 

(d)                                except where such requirement arises as a
result of prepayment of the Notes in accordance with the Indenture or by virtue
of the relevant holder failing to satisfy any certification or other requirement
in respect of its Notes, the Paying Agent shall give notice thereof to the
Issuer, the Guarantor and the Trustee as soon as it becomes aware of the
requirement to withhold or deduct.

 

8.                                     RECORDS

 

The Paying Agent shall:

 

(a)                                keep a full and complete record of all
payments made by it in respect of the Notes; and

 

(b)                                make such records available at all reasonable
times to the Issuer or the Guarantor, as applicable, and any persons authorised
by it, and the Trustee for inspection and for the taking of copies thereof.

 

9.                                     FEES AND EXPENSES

 

9.1                              The Issuer or the Guarantor, as applicable,
shall pay to the Paying Agent, Transfer Agent and Registrar such fees and
expenses in respect of the Paying Agent, Transfer Agent and Registrar’s services
under this Agreement as agreed to in the fee letter dated September 4, 2018 from
the Paying Agent, Transfer Agent and Registrar to, and countersigned by the
Issuer.

 

9.2                              The Issuer or the Guarantor, as applicable,
shall also pay on demand, against presentation of such invoices and receipts as
it may reasonably require, all properly-incurred and properly-documented
out-of-pocket expenses (including necessary advertising, facsimile and telex
transmission, postage and, subject to prior approval by the Issuer or the
Guarantor, as applicable, as set forth below, the fees and expenses of legal
advisers) of the Paying Agent, Transfer Agent and Registrar in connection with
the services under this Agreement, together with any applicable value added tax
or similar tax properly chargeable thereon. Payment by the Issuer or the
Guarantor, as applicable, to the Paying Agent, Transfer Agent and Registrar of
such properly-incurred and properly-documented out-of-pocket expenses shall be a
good discharge of the obligations of the Issuer or the Guarantor, as applicable,
in respect thereof. Where the advice of legal counsel is sought by the Paying
Agent, Transfer Agent or Registrar, the fees of any such counsel shall be agreed
to by the Issuer or the Guarantor, as applicable, acting reasonably, in advance.

 

10.                              INDEMNITY

 

10.1                       Each of the Issuer and the Guarantor, jointly and
severally, undertakes to indemnify and hold harmless, the Paying Agent, Transfer
Agent, Registrar and each of its respective directors, officers, employees or
agents (each an “Indemnified Party”) on demand by such Indemnified Party against
any losses, liabilities, costs, fees, expenses, claims, actions, damages or
demands (including, but not limited to, all reasonable costs, charges and
expenses paid or incurred in disputing or defending the foregoing and the
properly incurred fees and expenses of legal advisers) which such Indemnified
Party may incur or which may be made against it, as a result of or in connection
with the appointment

 

5

--------------------------------------------------------------------------------


 

or the exercise of or performance of its powers and duties under this Agreement,
except such as may result from its own gross negligence, bad faith, wilful
misconduct or fraud or that of its directors, officers, employees or agents.

 

10.2                       The indemnity contained in clause 10.1 above shall
survive the termination and expiry of this Agreement.

 

11.                              CONDITIONS OF APPOINTMENT

 

11.1                       The Paying Agent shall (a) hold all sums receives
from Issuer or the Guarantor, as applicable, in accordance with this Agreement
and the Indenture for payment of principal of or any premium or interest on the
Notes in trust for the benefit of Persons entitled thereto until such sums shall
be paid to such Persons or otherwise disposed of as provided in this Agreement
and the Indenture; (b) give the Trustee notice of any default by the Issuer or
the Guarantor or any other obligor upon the Notes in the making of any payment
of principal of or premium or interest on the Notes; and (c) at any time during
the continuance of any such default, upon the written request of the Trustee,
forthwith pay to the Trustee all sums held by it in trust for payment in respect
of the Notes.

 

11.2                       No monies held by the Paying Agent need be segregated
except as required by law.

 

11.3                       In acting under this Agreement and in connection with
the Notes, the Paying Agent, Transfer Agent and Registrar shall act solely as
agent of the Issuer and, save solely in respect of its obligations under clause
11.1 hereof, shall not have any obligations towards or relationship of agency or
trust with any of the holders of the Notes or the Trustee.

 

11.4                       The Paying Agent, Transfer Agent and Registrar shall
be obliged to perform such duties and only such duties as are specifically set
out in this Agreement.  No implied duties or obligations shall be read into such
document. The Paying Agent, Transfer Agent and Registrar shall not be obliged to
perform any duties additional to or different from such duties resulting from
any modification or supplement after the date hereof to any relevant documents
(including, without limitation, the Indenture), unless it shall have previously
agreed to perform such duties. The Paying Agent, Transfer Agent and Registrar
shall not be under any obligation to take any action hereunder which either
party expects, and has thus notified the Issuer and the Guarantor, in writing,
shall result in any expense or liability of such Paying Agent, Transfer Agent or
Registrar, the payment of which within a reasonable time is not, in its opinion,
assured to it.

 

11.5                       Except as ordered by a court of competent
jurisdiction or as required by law, the Paying Agent shall be entitled to treat
the holder of any Note (as evidenced by the register of Notes maintained by the
Registrar) as the absolute owner thereof for all purposes (whether or not it is
overdue and notwithstanding any notice to the contrary or any notice of
ownership, trust or any interest in it, any writing on it, or its theft or loss)
and shall not be required to obtain any proof thereof or as to the identity of
the bearer or holder.

 

11.6                       The Paying Agent, Transfer Agent and Registrar may
consult with any legal or other professional advisers (who may be an employee of
or legal adviser to the Issuer or the Guarantor) selected by it, at the cost of
the Issuer or the Guarantor, provided that the fees of any such counsel shall be
agreed to by the Issuer or the Guarantor acting reasonably, in advance, and the
opinion of such advisers shall be full and complete protection in respect of any
action taken, omitted or suffered hereunder in accordance with the written
opinion of such advisers.

 

11.7                       The Paying Agent, Transfer Agent and Registrar shall
be protected and shall incur no liability for or in respect of any action taken,
suffered or omitted by it in reliance upon any instruction, request or order
from the Issuer or upon any Note, notice, resolution, direction, consent,
certificate, affidavit, statement, telex, facsimile transmission or other
document or information from any electronic or other source reasonably believed
by it to be genuine and to have been signed or otherwise given or

 

6

--------------------------------------------------------------------------------


 

disseminated by the proper party or parties, even if it is subsequently found
not to be genuine or to be incorrect.

 

11.8                       The Paying Agent, Transfer Agent and Registrar,
whether acting for itself or in any other capacity, shall not be precluded from
becoming the owner of, or acquiring any interest in, holding or disposing of any
Note or any shares or other securities of the Issuer or any of its subsidiaries,
holding or associated companies (each a “Connected Company”), with the same
rights as it would have had if it were not acting as Paying Agent or from
entering into or being interested in any contracts or transactions with any
Connected Company or from acting on, or as depositary, trustee or agent for, any
committee or body of holders of any securities of any Connected Company and
shall not be liable to account for any profit.

 

11.9                       The Paying Agent shall not be required to make any
payments to any holder of a Note if under any laws or regulations affecting the
Paying Agent, such payment is not permitted. In the event of any such laws or
regulations affecting the Paying Agent coming to the attention of the Paying
Agent it shall forthwith notify the Issuer, the Guarantor and the Trustee.

 

11.10                The Issuer shall do or cause to be done all such acts,
matters and things and shall make available all such documents as shall be
necessary or desirable to enable the Paying Agent, Transfer Agent and Registrar
to fully comply with and carry out its respective duties and obligations
hereunder.

 

11.11                In no event shall the Paying Agent, Transfer Agent or
Registrar or any of its affiliates or any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, “Agent
Parties”) be liable to the Issuer or the Guarantor or any third party for
direct,  indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise), except to the extent the
liability of the Paying Agent, Transfer Agent or Registrar is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence, bad faith, wilful misconduct or fraud of
the Paying Agent, Transfer Agent or Registrar or their Agent Parties.

 

11.12                Notwithstanding anything contained in this Agreement to the
contrary, the Paying Agent, Transfer Agent and the Registrar shall not incur any
liability for not performing any act or fulfilling any obligation hereunder by
reason of any occurrence beyond its control including, without limitation,
(i) any governmental activity (whether de jure or de facto), act of authority
(whether lawful or unlawful), compliance with any governmental or regulatory
order, rule, regulation or direction, curfew restriction, expropriation,
compulsory acquisition, seizure, requisition, nationalisation or the imposition
of currency or currency control restrictions; (ii) any failure of or the effect
of rules or operations of any funds transfer, settlement or clearing system,
interruption, loss or malfunction of utilities, communications or computer
services or the payment or repayment of any cash or sums arising from the
application of any law or regulation in effect now or in the future, or from the
occurrence of any event in the country in which such cash is held which may
affect, limit, prohibit or prevent the transferability, convertibility,
availability, payment or repayment of any cash or sums until such time as such
law, regulation or event shall no longer affect, limit, prohibit or prevent such
transferability, convertibility, availability, payment or repayment (and in no
event, other than as provided in the Notes, shall the Paying Agent be obliged to
substitute another currency for a currency whose transferability, convertibility
or availability has been affected, limited, prohibited or prevented by such law,
regulation or event or be obliged to pay any penalty interest); (iii) any strike
or work stoppage, go slow, occupation of premises, other industrial action or
dispute or any breach of contract by any essential personnel; (iv) any equipment
or transmission failure or failure of applicable banking or financial systems;
(v) any war, armed conflict including but not limited to hostile attack,
hostilities, or acts of a foreign enemy; (vi) any riot, insurrection, civil
commotion or disorder, mob violence or act of civil disobedience; (vii) any act
of terrorism or sabotage; (viii) any explosion, fire, destruction of machines,
equipment or any kind of installation, prolonged breakdown of transport,
radioactive contamination, nuclear fusion or fission or electric current;
(ix) any epidemic, natural disaster (such as but not limited to violent storm,
hurricane, blizzard, earthquake,

 

7

--------------------------------------------------------------------------------


 

landslide, tidal wave, flood, damage or destruction by lightning, or drought);
or (x) any other act of God.

 

11.13                Pursuant to and in accordance with the procedures set forth
in Article Five of the Base Indenture (i) the Issuer or the Guarantor, as
applicable, may at any time, for the purpose of obtaining the satisfaction and
discharge of the Indenture or for any other purpose, direct the Paying Agent to
pay to the Trustee all sums held in trust by the Paying Agent, such sums to be
held by the Trustee upon the same trusts as those upon which such sums were held
by the Paying Agent; and, upon such payment by the Paying Agent to the Trustee,
the Paying Agent shall be released from all further liability with respect to
such money and (ii) any money deposited with the Paying Agent in trust for the
payment of the principal of or any premium or interest on the Notes remaining
unclaimed for two years after such principal, premium or interest has become due
and payable shall be paid to the Issuer or the Guarantor, as applicable, on such
party’s request and all liability of the Paying Agent with respect to such trust
money shall thereupon cease.

 

12.                              CHANGES IN PAYING AGENT OR REGISTRAR AND
SPECIFIED OFFICES

 

12.1                       The Issuer may at any time vary or terminate the
appointment of the Paying Agent, Transfer Agent or the Registrar and appoint
additional or other paying agents or registrars.

 

Any variation or termination shall be made by giving to the Paying Agent,
Transfer Agent or Registrar and (if different) to the paying agent, transfer
agent or registrar whose appointment is to be varied or terminated not less than
60 days’ written notice to that effect, which notice shall expire not less than
30 days before or after any due date for any payment in respect of Notes.

 

12.2                       Subject to clause 12.1, the Paying Agent, Transfer
Agent or Registrar may resign its appointment hereunder at any time by giving to
the Issuer and the Guarantor not less than 60 days’ written notice to that
effect, which notice shall expire not less than 30 days before or after any due
date for any payments in respect of any Notes.

 

12.3                       Notwithstanding clauses 12.1 and 12.2 no such
termination of the appointment of, or resignation by, the Paying Agent, Transfer
Agent or Registrar shall take effect until a successor has been appointed on
terms approved by the Issuer or the Issuer has otherwise approved such
resignation without a successor being appointed.

 

12.4                       Notwithstanding any other provisions of clause 12.1,
the appointment of the Paying Agent, Transfer Agent or Registrar shall forthwith
terminate if at any time such Paying Agent, Transfer Agent or Registrar becomes
incapable of acting, or is adjudged bankrupt or insolvent, or files a voluntary
petition in bankruptcy or makes an assignment for the benefit of its creditors
or consents to the appointment of a receiver, administrator or other similar
official of it or of all or any substantial part of its property or admits in
writing its inability to pay or meet its debts as they mature or suspends
payment thereof, or if a resolution is passed or an order made for its winding
up or dissolution, or if a receiver, administrator or other similar official of
it or of all or any substantial part of its property is appointed, or if any
order of any court is entered approving any petition filed by or against it
under the provisions of any applicable bankruptcy or insolvency law, or if any
public officer takes charge or control of such Paying Agent, Transfer Agent or
Registrar or its property or affairs for the purpose of rehabilitation,
conservation, administration or liquidation or there occurs any analogous event
under any applicable law.

 

12.5                       On the date on which any such termination or
resignation takes effect, the Paying Agent, Transfer Agent or Registrar shall
(i) pay to or to the order of its successor (or, if none, the Issuer) any
amounts held by it in respect of the Notes which have become due and payable but
which have not been presented for payment; and (ii) deliver to its successor
(or, if none, the Issuer), or as it may direct, all records maintained by it,
pursuant hereto. Following such termination or resignation and pending such
payment and delivery, the Paying Agent, Transfer Agent or Registrar shall hold
such amounts,

 

8

--------------------------------------------------------------------------------


 

records and documents in trust for and subject to the order of its successor or,
as the case may be, the Issuer.

 

12.6                       Any corporation into which any Paying Agent, Transfer
Agent or Registrar may be merged or converted or any corporation with which such
Paying Agent, Transfer Agent or Registrar may be consolidated or any corporation
resulting from any merger, conversion or consolidation to which such Paying
Agent, Transfer Agent or Registrar shall be a party, or any corporation,
including affiliated corporations, to which the Paying Agent, Transfer Agent or
Registrar shall sell or otherwise transfer: (a) all or substantially all of its
assets or (b) all or substantially all of its corporate trust business shall, on
the date when the merger, conversion, consolidation or transfer becomes
effective and to the extent permitted by any applicable laws, be the successor
Paying Agent, Transfer Agent or Registrar under this Agreement without any
further formality, and after such effective date all references in this
Agreement to such Paying Agent, Transfer Agent or Registrar shall be deemed to
be references to such corporation. Notice of any such merger, conversion,
consolidation or transfer shall forthwith be given by the Paying Agent, Transfer
Agent or Registrar to the Issuer, the Guarantor and the Trustee.

 

12.7                       The Paying Agent, Transfer Agent or Registrar may
change its specified office to another office in London at any time by giving to
the Issuer, the Guarantor and the Trustee not less than 60 days’ prior written
notice to that effect, which notice shall expire not less than 30 days before or
after any due date for any payments in respect of any Notes, and which notice
shall specify the address of the new specified office and the date upon which
such change is to take effect.

 

13.                              NOTICES

 

13.1                       If the Issuer arranges publication of any notice to
the holders of the Notes, it shall at or before the time of such publication,
send copies of each notice so published to the Paying Agent.

 

13.2                       The Paying Agent, Transfer Agent and Registrar shall
promptly forward any written notice received by it from any holders of the Notes
to the Issuer, the Guarantor and the Trustee.

 

14.                              COMMUNICATIONS

 

14.1                       For the purposes of this clause, the address of each
party at the date of this Agreement shall be the address set out below
(including, where applicable, the details of the facsimile number, the person
for whose attention the notice or communication is to be addressed and the email
address):

 

9

--------------------------------------------------------------------------------


 

the Issuer:

 

WPC Eurobond B.V.

 

 

 

Strawinskylaan 741, Tower C

Fax

: +31 (0)20 575 2430

7th Floor

Attention

: Directors

1077 XX Amsterdam

 

the Netherlands

 

 

 

As may be amended from time to time in accordance with this Agreement.

 

 

 

the Guarantor:

 

 

 

W. P. Carey Inc.

 

 

 

50 Rockefeller Plaza

Fax

: 212-492-8922

New York, New York 10020

Attention

: Chief Financial Officer and General Counsel

United States

 

 

 

As may be amended from time to time in accordance with this Agreement.

 

 

the Paying Agent:

 

Elavon Financial Services DAC, UK Branch

 

 

 

125 Old Broad Street

Fax:         +44 (0)207 365 2577

Fifth Floor

Attention: Structured Finance Relationship Management

London

Email: mbs.relationship.management@usbank.com

EC2N 1AR

 

United Kingdom

 

 

 

As may be amended from time to time in accordance with this Agreement.

 

 

the Transfer Agent:

 

U.S. Bank National Association

 

 

 

RAYMOND S. HAVERSTOCK

Fax: (651) 466-7430

Global Corporate Trust Services

Attention: RAYMOND S. HAVERSTOCK

EP-MN-WS3C

Email: raymond.haverstock@usbank.com

60 Livingston Avenue

 

St. Paul MN 55107-1419

 

As may be amended from time to time in accordance with this Agreement.

 

 

10

--------------------------------------------------------------------------------


 

the Registrar:

 

U.S. Bank National Association

 

 

 

RAYMOND S. HAVERSTOCK

Fax: (651) 466-7430

Global Corporate Trust Services

Attention: RAYMOND S. HAVERSTOCK

EP-MN-WS3C

Email: raymond.haverstock@usbank.com

60 Livingston Avenue

 

St. Paul MN 55107-1419

 

As may be amended from time to time in accordance with this Agreement.

 

 

the Trustee:

 

U.S. Bank National Association

 

 

 

RAYMOND S. HAVERSTOCK

Fax: (651) 466-7430

Global Corporate Trust Services

Attention: RAYMOND S. HAVERSTOCK

EP-MN-WS3C

Email: raymond.haverstock@usbank.com

60 Livingston Avenue

 

St. Paul MN 55107-1419

 

As may be amended from time to time in accordance with the Indenture and
notified by the Issuer to the Paying Agent.

 

 

A copy of any notices sent to the Issuer shall also be delivered to the
Guarantor.

 

15.                              AMENDMENTS

 

15.1                       For the avoidance of doubt, this Agreement may be
amended in writing by the parties hereto.

 

15.2                       The Issuer shall provide to the Paying Agent a copy
of any amendment to the Indenture as soon as reasonably practicable following
such amendment taking effect.  Where reference is made in this Agreement to the
Indenture, such reference shall, for the purposes of the Paying Agent’s rights
and obligations under this Agreement only, be deemed to refer to the most recent
version of such document provided to the Paying Agent by the Issuer.

 

16.                              TAXES

 

The Issuer agrees to pay any and all stamp and other documentary taxes or duties
which may be payable in connection with the execution, delivery, performance and
enforcement of this Agreement.

 

17.                              REGULATORY MATTERS

 

17.1                       The Paying Agent is authorised and regulated by the
Central Bank of Ireland (“CBOI”) and its activities in the UK are subject to
limited regulation by the UK Prudential Regulation Authority (“PRA”) and the UK
Financial Conduct Authority (“FCA”).

 

17.2                       In connection with the worldwide effort against the
funding of terrorism and money laundering activities, the Paying Agent, Transfer
Agent and Registrar may be required under various national laws and regulations
to which they are subject to obtain, verify and record information that
identifies each person who opens an account with it.  For a non-individual
person such as a business entity, a charity, a Trust or other legal entity the
Paying Agent, Transfer Agent and Registrar shall be entitled to ask for
documentation to verify such entity’s formation and legal existence as well as
financial

 

11

--------------------------------------------------------------------------------


 

statements, licenses, identification and authorisation documents from
individuals claiming authority to represent the entity or other relevant
documentation.

 

17.3                       The parties to this Agreement acknowledge and agree
that the obligations of the Paying Agent, Transfer Agent and Registrar under
this Agreement are limited by and subject to compliance by them with EU and US
Federal anti-money laundering statutes and regulations. If the Paying Agent,
Transfer Agent and Registrar or any of their directors know or suspect that a
payment is the proceeds of criminal conduct, such person is required to report
such information pursuant to the applicable authorities and such report shall
not be treated as a breach by such person of any confidentiality covenant or
other restriction imposed on such person under this Agreement, by law or
otherwise on the disclosure of information. The Paying Agent, Transfer Agent and
Registrar shall be indemnified and held harmless by the Issuer from and against
all losses suffered by them that may arise as a result of the agents being
prevented from fulfilling their obligations hereunder due to the extent doing so
would not be consistent with applicable statutory anti-money laundering
requirements.

 

17.4                       Notwithstanding anything to the contrary in this
Agreement or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any party arising
under this Agreement or any such other document, to the extent such liability is
unsecured or not otherwise exempted, may be subject to the write-down and
conversion powers of a Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                the application of any Write-Down and
Conversion Powers by a Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto; and

 

(b)                                the effects of any Bail-in Action on any such
liability, including, if applicable:

 

1.                                      a reduction in full or in part or
cancellation of any such liability;

 

2.                                      a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such party, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other agreement; or

 

3.                                      the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any Resolution Authority.

 

For the purpose of this sub-clause 17.4 the following terms shall have the
following meanings:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule and in
relation to any other state, any analogous law or regulation from time to time
which requires contractual recognition of any Write-down and Conversion Powers
contained in that law or regulation.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

18.                              GOVERNING LAW AND JURISDICTION

 

18.1                       This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York.

 

12

--------------------------------------------------------------------------------


 

18.2                       Each of the Paying Agent, the Transfer Agent, the
Registrar, the Issuer and the Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement. To the fullest extent permitted by applicable
law, each of the Paying Agent , the Transfer Agent, the Registrar, the Issuer
and the Guarantor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

 

18.3                       Each of the Paying Agent, the Transfer Agent, the
Registrar, the Issuer and the Guarantor agrees, to the fullest extent permitted
by applicable law, that a final judgment in any suit, action or proceeding of
the nature referred to in clause 17.2 brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

 

18.4                       THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT.

 

19.                              COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all of which when taken
together shall constitute a single instrument.

 

AS WITNESS the hands of the parties or their duly authorised agents the day and
year first above written.

 

13

--------------------------------------------------------------------------------


 

SIGNATORIES

 

ISSUER

 

 

 

WPC EUROBOND B.V.

 

 

 

 

By:

/s/ Ramses Van Toor

 

Name:

Ramses Van Toor

 

Title:

Managing Director A

 

 

 

 

By:

/s/ Brooks G. Gordon

 

Name:

Brooks G. Gordon

 

Title:

Managing Director B

 

 

 

GUARANTOR

 

 

 

W. P. CAREY INC.

 

 

 

 

By:

/s/ ToniAnn Sanzone

 

Name:

ToniAnn Sanzone

 

Title:

Chief Financial Officer

 

 

14

--------------------------------------------------------------------------------


 

PAYING AGENT

 

 

 

Elavon Financial Services DAC, UK Branch

 

 

 

By:

/s/ Chris Hobbs

 

Name:

Chris Hobbs

 

Title:

Authorised Signatory

 

 

 

 

By:

/s/ Neil Lewis

 

Name:

Neil Lewis

 

Title:

Authorised Signatory

 

 

 

TRANSFER AGENT

 

 

 

U.S. Bank National Association

 

 

 

By:

/s/ Raymond S. Haverstock

 

Name:

Raymond S. Haverstock

 

Title:

Vice President

 

 

 

 

By:

/s/ Thomas Maple

 

Name:

Thomas Maple

 

Title:

Vice President

 

 

 

REGISTRAR

 

 

 

U.S. Bank National Association

 

 

 

By:

/s/ Raymond S. Haverstock

 

Name:

Raymond S. Haverstock

 

Title:

Vice President

 

 

 

 

By:

/s/ Thomas Maple

 

Name:

Thomas Maple

 

Title:

Vice President

 

 

 

TRUSTEE

 

 

 

U.S. Bank National Association

 

 

 

By:

/s/ Raymond S. Haverstock

 

Name:

Raymond S. Haverstock

 

Title:

Vice President

 

 

15

--------------------------------------------------------------------------------